TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2022



                                      NO. 03-22-00257-CV


                                         N. S., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the decree terminating parental rights signed by the trial court on April 28,

2022. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the decree. Therefore, the Court affirms the trial court’s termination decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.